PER CURIAM.
John F. Curry, Jr., appeals the dismissal of his motion to correct an illegal sentence under Florida Rule of Criminal Procedure 3.800(a). The trial court dismissed the motion, holding that it lacked jurisdiction because Curry’s direct appeal was pending. While a direct appeal is pending, a trial court has concurrent jurisdiction to correct an illegal sentence. See Easterling v. State, 596 So.2d 103 (Fla. 2d DCA 1992).
Accordingly, we reverse the dismissal of Curry’s motion and remand for the trial court to consider the merits.
THREADGILL, A.C.J., and BLUE and WHATLEY, JJ., concur.